DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ELENA SAGITOVA,
                              Appellant,

                                      v.

 REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and ADELA
              HARATZ-RUBENSTEIN DDS PA,
                       Appellee.

                               No. 4D20-1935

                               [March 11, 2021]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; L.T. Case No. 20-00908.

  Randy A. Fleischer of Randy A. Fleischer, P.A., Plantation, for
appellant.

   Amanda L. Neff of Reemployment Assistance Appeals Commission,
Tallahassee, for appellee Reemployment Assistance Appeals Commission.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, and KLINGENSMITH, JJ., concur.


                           *          *           *

   Not final until disposition of timely filed motion for rehearing.